May 5, 2006

VIA FACSIMILE AND FEDERAL EXPRESS

Friedman, Billings, Ramsey Group, Inc.
1001 19th Street North
Arlington, Virginia 22209
Fax No.: (949) 477-3101



      Re: Registration Rights Agreement

Ladies and Gentlemen:

Reference is made to that certain Registration Rights Agreement (the
“Registration Rights Agreement”) dated as of February 14, 2005 by and between
you, Milestone Advisors LLC and ECC Capital Corporation (the “Company” and
“we”). Pursuant to Section 2(a) of the Registration Rights Agreement, we are
required to file with the Securities and Exchange Commission (the “Commission”)
a registration statement on Form S-3 relating to the offer and sale of certain
securities held by you and certain other holders no later than 30 days following
the one year anniversary of the date our registration statement on Form S-11 was
declared effective by the Commission (such date, the “Filing Deadline”).

By executing this letter, you acknowledge and agree that the “Filing Deadline”
as defined and used in the Registration Rights Agreement is extended to June 19,
2006. All other provisions of the Registration Rights Agreement will remain in
effect as provided in the Registration Rights Agreement. Please indicate your
agreement by executing this letter in the appropriate space indicated below.

Truly yours,

/s/ Steven G. Holder
Steven G. Holder
Chairman of the Board and Co-Chief Executive Officer

Acknowledged and Agreed:

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC.

/s/ Richard J. Hendrix
By: Richard J. Hendrix
Its: President and Chief Operating Officer

